DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           GARFIELD GRAY,
                              Appellant,

                                      v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D18-2706

                               [April 11, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Martin S. Fein, Judge; L.T. Case No. 16006078 CF10A.

  Carey Haughwout, Public Defender, and Mara C. Herbert, Assistant
Public Defender, West Palm Beach, for appellant.

   Ashley B. Moody, Attorney General, Tallahassee, and Rachael Kaiman,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

TAYLOR, CIKLIN and LEVINE, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.